NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0526-19T4

IRENE TORUNOGLU,

          Plaintiff-Respondent,

v.

ALPER TORUNOGLU,

     Defendant-Appellant.
_________________________

                   Submitted September 16, 2020 – Decided October 14, 2020

                   Before Judges Ostrer and Vernoia.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Middlesex County,
                   Docket No. FM-12-1229-17.

                   Alper Torunoglu, appellant pro se.

                   Irene Torunoglu, respondent pro se.

PER CURIAM

          In this post-judgment matrimonial matter, defendant Alper Torunoglu

appeals from Family Part orders denying his requests: for relief related to
plaintiff Irene Torunoglu's enrollment of the parties' two children in a new

school district following her relocation from East Brunswick to South

Brunswick; to hold plaintiff in contempt for allegedly violating the parties' final

judgment of divorce; and for an award of attorney's fees incurred during post-

judgment motion practice. Defendant also argues the court erred by requiring

that he pay for a portion of the children's extracurricular activities fees; one half

of the fees for the court-appointed parenting time coordinator; and mediation

fees and expenses. Having reviewed the record in light of the applicable legal

principles, we affirm in part, vacate in part, and remand for further proceedings

in accordance with this opinion.

                                         I.

      Plaintiff and defendant married in 2003 and divorced in 2017. T hey have

two children. D.T. was born in 2007, and E.T. was born in 2010. The parties'

October 11, 2017 dual final judgment of divorce incorporated a written

agreement they reached during mediation (mediation agreement). In pertinent

part, the mediation agreement provides that defendant's "parenting time shall be

Wednesdays through Saturdays including overnights and on alternating weeks

Thursdays through Saturdays including overnights during the academic school

year." The mediation agreement also states "[t]here shall be no child support


                                                                             A-0526-19T4
                                         2
paid from one [party] to the other with both parties assuming all obligations for

child support based upon a shared parenting plan with [plaintiff] named as the

parent of primary residence." Neither party appealed from the final judgment

of divorce.

      In November 2017, the parties agreed to modify the parenting time

schedule to provide that the children would spend alternate weeks with each

parent commencing at 7:00 p.m. each Sunday. The parties also agreed that on

Wednesdays and Thursdays the children would stay overnight with the parent

who did not otherwise have parenting time during the week.

      During the marriage, and immediately following the divorce, the parties

resided in East Brunswick. In June 2018, however, plaintiff moved from her

East Brunswick residence to a home she purchased in South Brunswick. She

unilaterally and without defendant's consent withdrew the children from the East

Brunswick school district and enrolled them in the South Brunswick district.

Defendant continued to reside in East Brunswick.

The August 15 and 24, 2018 Orders

      In August 2018, defendant filed an order to show cause seeking an order:

enforcing the parties' parenting time agreement; restraining plaintiff from

transferring the children to the South Brunswick school district; requir ing the


                                                                         A-0526-19T4
                                       3
children attend school in East Brunswick; "restraining [p]laintiff from using a

[p]arent of [p]rimary [r]esidence moniker"; and awarding defendant attorney's

fees and costs. The court entered an August 15, 2018 order denying defendant's

request for temporary restraints and scheduling the matter for a hearing.

      On August 22, 2018, the parties appeared before the Family Part, were

sworn in, and provided testimony and arguments in support of their respective

positions.   In an opinion from the bench two days later, the court found

defendant was not a credible witness and plaintiff credibly testified concerning

her decision to move to South Brunswick. The court found plaintiff moved to

South Brunswick because it was closer to her place of employment and it

permitted her to provide a larger home where the children had their own

bedrooms and enjoyed access to a pool and other activities.

      The court noted the mediation agreement, which was incorporated into the

final judgment of divorce, designated plaintiff as the parent of primary residence

and did not prohibit plaintiff from relocating with the children.      The court

rejected defendant's claim plaintiff was not the parent of primary residence, and

it concluded the children appropriately moved with plaintiff to South Brunswick

because she was the designated parent of primary residence.




                                                                            A-0526-19T4
                                        4
      The court also noted plaintiff moved only eight miles from her prior

residence in East Brunswick to the adjacent township of South Brunswick and

that the municipalities had comparable school systems. The court accepted

plaintiff's testimony "the children are looking forward to the new school

system." The court also observed that the children were in private counseling,

and defendant did not present any evidence from their counselors demonstrating

the move to South Brunswick or the change in school districts "would be

detrimental to the best interests of the children."

      The court denied defendant's requests to bar the children's attendance in

the South Brunswick school district and to require their attendance at school in

East Brunswick. The court entered an August 24, 2018 order denying the relief

sought in defendant's order to show cause.

The February 28, 2019 Order

      In October 2018, and thereafter, the parties had ongoing issues concerning

parenting time and the transportation of the children to and from school. It

appears they abandoned their November 2017 parenting time agreement and

reverted to the parenting time arrangement set forth in the mediation agreement.1


1
   We do not suggest that reversion to the parenting time arrangement set forth
in the mediation agreement occurred by mutual consent or was the fault of either


                                                                         A-0526-19T4
                                         5
      In January 2019, plaintiff moved before the court to: modify the parenting

time arrangement to provide defendant with overnight visits with the children

each Thursday and Friday evening and every other Saturday night; compel

defendant to transport the children to school in South Brunswick and in a timely

manner during his parenting time; and permit plaintiff to pick up the children at

defendant's home at 7:00 p.m. on Saturday and 11:00 a.m. on those Sundays

following defendant's Saturday evening overnight parenting time. Plaintiff also

sought an attorney's fee award.

      In her certification supporting the motion, plaintiff claimed the requested

relief was required because defendant did not drop the children off at school on

time when he had overnight parenting time. Plaintiff also asserted an 11:00 a.m.

Sunday morning pick-up of the children following a Saturday overnight visit

was required because defendant otherwise kept the children until Sunday at 7:00

p.m. following Saturday overnight visits. In plaintiff's view, the 7:00 p.m. pick-

up of the children was too late to ensure they ate, completed homework, and

went to bed at a reasonable hour before the start of the school week.




party. The circumstances leading to the reversion are not at issue, and it is
therefore unnecessary to address them. It is sufficient to note that in October
2018, and thereafter, the parties no longer mutually agreed to the November
2017 modification of the parenting time arrangement.
                                                                          A-0526-19T4
                                        6
      Defendant filed a cross-motion requesting denial of the relief sought by

plaintiff and, in pertinent part, an order: directing plaintiff to comply with the

parenting time arrangement set forth in the mediation agreement; requiring

plaintiff to drop off the children at defendant's residence for his scheduled

parenting time; permitting defendant's weekend parenting time to end at 7:00

p.m. on Sundays; requiring plaintiff transport the children to school from

defendant's residence half of the time; and requiring plaintiff reimburse

defendant for plaintiff's share of the cost of D.T.'s extracurricular activities. 2

Defendant also sought an order directing that neither party be designated as the

parent of primary residence; that the children be reenrolled in the East

Brunswick school system for the 2019-2020 school year; and that he and

plaintiff share joint legal and physical custody of the children.

      Plaintiff filed opposition to defendant's cross-motion asserting she is

designated the parent of primary residence in the mediation agreement and

defendant failed to present any evidence supporting a modification of that

negotiated and agreed-upon designation. Plaintiff further claimed her request

for a modification of the parenting time arrangement was for the purpose of



2
   We do not address defendant's other requests because the court's actions
regarding them are not at issue on appeal.
                                                                           A-0526-19T4
                                        7
ensuring the children were dropped off at school on time and that they be

returned to her early enough on Sundays following a Saturday overnight visit

with defendant to permit her to spend some weekend time with the children and

to allow the children to prepare for the ensuing school week.

      Plaintiff also asserted defendant failed to either request reconsideration

of, or appeal from, the court's August 24, 2018 order rejecting defendant's

motion to require the children attend school in East Brunswick.         Plaintiff

claimed defendant's renewal of his request concerning the children's school

attendance was therefore frivolous.

      In a detailed February 28, 2019 order, the court denied plaintiff's motion

in its entirety3 and granted in part and denied in part defendant's cross-motion.

The order confusingly states defendant's request that neither party shall be

designated as the parent of primary residence is "GRANTED IN PART" and

"DENIED IN PART insofar as the [m]ediation [a]greement speaks for itself."

The finding is confusing because, as noted, the mediation agreement expressly

states plaintiff is the parent of primary residence.


3
   The court provided the parties with a tentative written order on the cross -
motions in accordance with Rule 5:5-4(e), and neither party requested oral
argument on the motions thereafter. As a result, the parties' requests for oral
argument "were deemed withdrawn," and the court's tentative decision, as set
forth in its order, became final. R. 5:5-4(e).
                                                                         A-0526-19T4
                                         8
      The court ordered that the parties shall "jointly make all major decisions

on behalf of or otherwise affecting the children," including "all major religious,

educational[,] and health decisions."        The court also found although "the

[m]ediation [a]greement does not spell out that the parties have joint legal

custody, they clearly do so."

      The court granted defendant's request that the parties comply with the

parenting time schedule set forth in the mediation agreement, and the court

denied without prejudice defendant's requests for modification of the parenting

time schedule. The court referred certain issues between the parties to mediation

and appointed a mediator. The court also directed that the parties utilize the

services of a court-appointed parenting time coordinator. The court ordered

plaintiff and defendant to equally share the costs of the mediator and parenting

time coordinator.

      The court also denied without prejudice defendant's request for an order

finding "[p]laintiff in violation of litigant's rights for unilaterally removing the

[children] from the East Brunswick school district" and requiring the children's

reenrollment in the East Brunswick school district for the 2019-2020 school

year. The court further denied defendant's motion for attorney's fees incurred in

connection with the cross-motions.


                                                                            A-0526-19T4
                                         9
The August 23, 2019 Order

      Following entry of the February 28, 2019 order, the parties participated in

a successful mediation of the outstanding issues. The parties also worked with

a court-appointed parenting time coordinator to resolve their parenting time

disputes.

      Defendant subsequently filed a motion for an order directing a parenting

time schedule and equally shared responsibility for driving the children to and

from their South Brunswick schools in accordance with the parenting time

coordinator's recommendations. "In the alternative," defendant again moved for

an order directing the children's reenrollment in the East Brunswick school

system.

      Defendant also requested a determination that the mediation agreement's

designation of plaintiff as the parent of primary residence is unenforceable and

an order directing that neither party is the parent of primary residence. "In the

alternative," defendant requested that the court designate him as the parent of

primary residence. 4




4
  We do not address the other requests for relief in defendant's motion because
the court's disposition of the requests is not at issue on appeal.
                                                                         A-0526-19T4
                                      10
      Plaintiff filed a cross-motion requesting denial of defendant's motion, a

parenting time schedule and schedule for the transportation of children to and

from school during defendant's parenting time, and other relief not at issue on

appeal. In an August 23, 2019 order, the court granted in part both defendant's

and plaintiff's requests to modify the parenting time schedule and directed the

schedule for the transportation of the children to and from their South Brunswick

schools during defendant's parenting time.

      The court also denied defendant's "alternative" request for the children's

reenrollment in the East Brunswick school system. The court found "insufficient

evidence . . . [upon which] to base any change in the current arrangement," as

"the children are thriving academically[,] and there is not ample support that

returning the children to East Brunswick schools is in their best interests. "

      The court further denied defendant's motion for an order finding plaintiff's

designation as the parent of primary residence unenforceable, and the court

rejected defendant's request that he be designated the parent of primary

residence. The court noted defendant's request was addressed in the February

28, 2019 order and found "[d]efendant was aware of" plaintiff's designation as

the parent of primary residence in the mediation agreement that was

incorporated in the final judgment of divorce. The court determined there was


                                                                           A-0526-19T4
                                       11
"no substantial change in circumstances . . . alleged since the [final judgment of

divorce] was entered."

      Defendant appealed from the court's August 15, 2018, August 24, 2018,

February 28, 2019, and August 23, 2019 orders. In his pro se brief on appeal,

defendant presents the following arguments for our consideration:

            POINT 1

            THE TRIAL COURT BASED ITS DECISION TO
            DENY . . . DEFENDANT'S [ORDER TO SHOW
            CAUSE] ON AUGUST 24, 2018 ON ITS
            ERRONEOUS                   INTERPRETATION
            THAT . . . PLAINTIFF IS DESIGNATED AS [THE
            PARENT OF PRIMARY RESIDENCE].

            POINT 2

            THE TRIAL COURT FAILED TO HOLD A
            PLENARY HEARING AS WAS REQUESTED
            BEFORE ITS URGENT UPROOTING OF THE
            PARTIES' CHILDREN FROM THE MARITAL
            RESIDENCE SCHOOL DISTRICT[.]

            POINT 3

            THE TRIAL COURT MADE A REVERSIBLE
            MISTAKE OF LAW WHEN IT APPLIED A
            STANDARD THAT IS NOT SPECIFIED BY LAW
            WHEN IT DENIED . . . DEFENDANT'S [ORDER TO
            SHOW CAUSE] ON AUGUST 15, 2018 [AND]
            AUGUST 24, 2018.




                                                                          A-0526-19T4
                                       12
POINT 4

THE TRIAL COURT MADE A MISTAKE OF LAW
WHEN IT IGNORED THE PARTIES' JOINT LEGAL
AND [PHYSICAL] CUSTODY AGREED TO IN
THEIR [FINAL JUDGMENT OF DIVORCE].

POINT 5

THE TRIAL COURT MADE A MISTAKE OF LAW
WHEN IT FAILED TO MAKE A PRIMA-FACIE
DECISION WHEN IT DENIED . . . DEFENDANT'S
AUGUST 15, 2018 [ORDER TO SHOW CAUSE]
MOTION OR WHEN IT FAILED TO MAKE A
PRIMA-FACIE DECISION ON AUGUST 22, 2018.

POINT 6

[ORDER TO SHOW CAUSE] MOTION WAS FILED
BY . . . DEFENDANT  TO    REVERSE         A
CIRCUMSTANCE CREATED BY . . . PLAINTIFF IN
VIOLATION OF BOTH THE N[.]J[.]S[.]A[.] 9:2-4
AND THE PARTIES' [FINAL JUDGMENT OF
DIVORCE]. DUE PROCESS ERROR.

POINT 7

THE TRIAL COURT FAILED TO PROTECT THE
BEST INTERESTS OF THE PARTIES' CHILDREN.

POINT 8

THE TRIAL COURT FAILED TO APPLY THE LAW
WHEN IT FAILED TO HOLD . . . PLAINTIFF IN
CONTEMPT FOR HER VIOLATIONS OF THE
N.J.S.A. 9:2-4 AND THE PARTIES['] [FINAL
JUDGMENT OF DIVORCE].


                                               A-0526-19T4
                    13
POINT 9

THE TRIAL COURT MADE A MISTAKE OF LAW
WHEN     IT   DISREGARDED . . . DEFENDANT-
FATHER'S EQUAL RIGHTS TO CUSTODY [AND]
PARENTING GRANTED BY THE STATE LAWS. []
DEFENDANT HAS BEEN BIASED IN VIOLATION
OF HIS SAID CUSTODIAL LEGAL RIGHTS[.]

POINT 10

THE TRIAL COURT AWARDED . . . PLAINTIFF
FOR HER BAD-FAITH ACTIONS AND OUTRIGHT
VIOLATIONS WHEN IT IMPOSED SIGNIFICANT
FINANCIAL BURDEN ON . . . DEFENDANT[.]

POINT 11

THE PARTIES' CHILDREN'S SCHOOL DISTRICT
[WAS] CHANGED IN VIOLATION OF THE
STATUTES AND [THE FINAL JUDGMENT OF
DIVORCE]. MORE IMPORTANTLY[,] CHANGE OF
SCHOOL DISTRICT WAS NOT WARRANTED.

POINT 12

THE     TRIAL       COURT      ABUSED     ITS
DISCRETIONARY POWERS IN ITS FAILURE TO
TAKE . . . DEFENDANT'S             FINANCIAL
ABILITY, . . . PLAINTIFF'S BAD-FAITH ACTIONS,
HER VIOLATIONS OF THE STATUTES AND THE
PARTIES' [FINAL JUDGMENT OF DIVORCE],
[AND] HER EXHAUSTING DELAY TACTICS
WHEN IT DENIED . . . DEFENDANT'S REQUESTS
FOR RECOVERY OF THE LEGAL FEES [AND]
EXPENSES HE PAID.



                                                A-0526-19T4
                    14
                                        II.

      Our review of Family Part orders is generally limited. Cesare v. Cesare,

154 N.J. 394, 411, 413 (1998). We "accord particular deference to the Family

Part because of its 'special jurisdiction and expertise' in family matters." Harte

v. Hand, 433 N.J. Super. 457, 461 (App. Div. 2013) (quoting Cesare, 154 N.J.

at 413). Generally, "findings by the trial court are binding on appeal when

supported by adequate, substantial, credible evidence," Cesare, 154 N.J. at 411-

12 (citing Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 484

(1974)), and we will not disturb the factual findings and legal conclusions unless

convinced they are "so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests

of justice," Ricci v. Ricci, 448 N.J. Super. 546, 564 (App. Div. 2017) (quoting

Elrom v. Elrom, 439 N.J. Super. 424, 433 (App. Div. 2015)). Challenges to

legal conclusions, as well as a trial court's interpretation of the law, are subject

to de novo review. Id. at 565.

      Defendant candidly acknowledges the arguments asserted in Points 3, 5,

6, 9, 10, and 12 were not raised before the trial court. We therefore do not

address those arguments because "[i]t is . . . well-settled . . . that our appellate

courts will decline to consider questions or issues not properly presented to the


                                                                            A-0526-19T4
                                        15
trial court when an opportunity for such presentation is available 'unless the

questions so raised on appeal go to the jurisdiction of the trial court or concern

matters of great public interest.'" Nieder v. Royal Indem. Ins. Co., 62 N.J. 229,

234 (1973) (quoting Reynolds Offset Co. v. Summer, 58 N.J. Super. 542, 548

(App. Div. 1959)); accord Collas v. Raritan River Garage, Inc., 460 N.J. Super.
279, 286 (App. Div. 2019). None of the arguments defendant asserts for the first

time on appeal go to the trial court's jurisdiction or concern matters of great

public interest.

      Defendant's remaining arguments are primarily founded on his contention

the court erred in the first instance by entering the August 24, 2018 order

denying his request to restrain plaintiff from enrolling the children in the South

Brunswick school district and to require their reenrollment in the East

Brunswick district. Defendant claims the court erred by finding plaintiff was

the parent of primary residence, applying the incorrect legal standard, and

failing to hold a plenary hearing on whether the change in school districts was

in the children's best interests. Plaintiff argues in part that defendant's appeal

from the court's August 24, 2018 order must be rejected because defendant filed

his appeal from the order more than thirteen months later on October 4, 2019,

and, therefore, the appeal is untimely.


                                                                          A-0526-19T4
                                          16
      "An appeal from a final judgment must be filed with the Appellate

Division within forty-five days of its entry . . . ." Lombardi v. Masso, 207 N.J.
517, 540 (2011) (citing R. 2:4-1(a)). Rule 2:4-4(a) permits a maximum thirty-

day extension of time, but only if the notice of appeal was actually "filed within

the time as extended." See id. at 540-41. Rule 2:4-1 limits the scope of this

court's jurisdiction and authority, In re Christie's Appointment of Perez as Pub.

Member 7 of Rutgers Univ. Bd. of Governors, 436 N.J. Super. 575, 584 (App.

Div. 2014), and, "[w]here the appeal is untimely, the Appellate Division has no

jurisdiction to decide the merits of the appeal," Ricci, 448 N.J. Super. at 565

(quoting In re Hill, 241 N.J. Super. 367, 372 (App. Div. 1990)).

      The August 24, 2018 order resolved all issues raised in defendant's post-

judgment challenge to plaintiff's relocation of the children, their enrollment in

the South Brunswick school district, and their withdrawal from the East

Brunswick district. The order completely "dispose[d] of" defendant's challenge

to the relocation and change of school districts; "reserve[ed] no further question,

decision, or direction for future determination"; completed the proceeding

initiated by defendant's order to show cause, Adams v. Adams, 53 N.J. Super.
424, 429 (App. Div. 1959) (citations omitted); and did not "require[] [any]

further steps . . . to enable the court to adjudicate the cause on the merits[,]"


                                                                           A-0526-19T4
                                       17
Ricci, 448 N.J. Super. at 565 (third and fourth alterations in original) (quoting

Moon v. Warren Haven Nursing Home, 182 N.J. 507, 512 (2005)). Thus, the

August 24, 2018 order is a final order, and the appeal must have been filed within

the forty-five days prescribed in Rule 2:4-1(a). See, e.g., Adams, at 53 N.J.

Super. at 428-29 (explaining a post-judgment matrimonial order denying a

motion to modify an alimony and child support award is a final judgment for

purposes of appeal); cf. Ricci, 448 N.J. Super. at 566-67 (finding post-judgment

matrimonial order allowing a child to intervene and setting parents' obligations

to contribute to the child's education costs was interlocutory because it did not

resolve all issues concerning the parents' obligations to contribute to the costs

"or finalize all rights and responsibilities of the parties by finally adjudicating

the merits of all issues raised in the action").

      Defendant did not file his appeal from the August 24, 2018 order within

forty-five days of its entry. Instead, he inexplicably waited four-hundred-and-

sixteen days and appealed from the order on October 4, 2019. During this time,

the children completed a full year of school in the South Brunswick district and

started a second school year in that system. His failure to timely file his appeal

from the August 24, 2018 final order deprives this court of jurisdiction to

consider the merits of his claims the motion court erred by finding plaintiff was


                                                                           A-0526-19T4
                                        18
the parent of primary residence, plaintiff properly withdrew the children from

the East Brunswick school system, and plaintiff properly enrolled them in the

South Brunswick system. See In re Hill, 241 N.J. Super. at 372. We therefore

affirm the court's August 24, 2018 order.

      In defendant's subsequent two motions, he renewed his challenge to

plaintiff's designation as the parent of primary residence, as well as the propriety

of plaintiff's withdrawal of the children from the East Brunswick school system

and enrollment in South Brunswick. He did so following entry of the August

24, 2018 order disposing of those issues, and he therefore was required to

demonstrate a change in circumstances warranting a modification of the court 's

August 24, 2018 order determining plaintiff was the parent of primary residence

and that she properly enrolled the children in the South Brunswick school

district. See, e.g., Bisbing v. Bisbing, 230 N.J. 309, 322 (2017) (explaining

modification of custody arrangement adopted by the court requires showing of

changed circumstances); Costa v. Costa, 440 N.J. Super. 1, 4 (App. Div. 2015)

(explaining that a modification of an existing child custody first requires a

demonstration of a "change of circumstances warranting modification" of the

arrangements (citations omitted)); see also Finamore v. Aronson, 382 N.J.

Super. 514, 522 (App. Div. 2006) (explaining "[o]rders defining a parent's right


                                                                            A-0526-19T4
                                        19
with respect to contact with his child are subject to future revision depending on

a showing of changed circumstances" (citations omitted)).

      In its February 28, 2019 and August 23, 2019 orders, the court properly

rejected defendant's attempt to relitigate the issues finally resolved in the August

24, 2018 order. Defendant's submissions to the court failed to demonstrate any

change in circumstances following entry of the August 24, 2018 order that

warranted a modification of the order's terms. To be sure, defendant voiced

ongoing dissatisfaction with the August 24, 2018 order, and he asserted the court

erred by entering the order in the first instance, but his arguments challenging

the order were more properly made in either a motion for reconsideration, see

R. 4:49-2, or a timely appeal. He filed neither. His dissatisfaction did not

constitute changed circumstances warranting the modification of the August 24,

2018 order that he sought in the motions resulting in the February 28, 2019 and

August 23, 2019 orders. See, e.g., Hand v. Hand, 391 N.J. Super. 102, 105 (App.

Div. 2007) (finding a change in circumstances must "affect the welfare of the

children" (citations omitted)).    Having failed to demonstrate any changed

circumstances, the court correctly entered the February 28, 2019 and August 23,

2019 orders denying his requests the court find plaintiff is not the parent of




                                                                            A-0526-19T4
                                        20
primary residence and that the court direct the children's withdrawal from the

South Brunswick school district and reenrollment in East Brunswick.

      We are also unpersuaded by defendant's claim the court erred by requiring

that he contribute fifty percent of past fees for D.T.'s participation in soccer

training for which he enrolled the child and fifty percent of the past fees for

D.T.'s participation in soccer league for which the child was enrolled by

plaintiff. The court also determined future fees for the extracurricular activities

would be paid in accordance with the mediation agreement, which requires that

plaintiff pay seventy percent of such costs and defendant pay thirty percent.

      The court recognized the mediation agreement provides for a seventy-

thirty split of the extracurricular activity fees for the children. The court,

however, also determined the past extracurricular fees at issue were "needlessly

incurred" due to the parties' respective failures to communicate with each other

to obtain approval of the activities before incurring fees for which the other party

would bear financial responsibility. Thus, in the exercise of its discretion as a

court of equity, see Kingsdorf v. Kingsdorf, 351 N.J. Super. 144, 157-58 (App.

Div. 2002) (generally describing the Family Part's equitable powers), the court

required the parties to share equally in the payment of the fees that were

unnecessarily incurred due to their mutual and shared fault, see id. at 157


                                                                            A-0526-19T4
                                        21
(explaining the existence of an agreement "does not necessarily require that [its

terms] be specifically enforced, if reflective application of equitable

considerations and principles suggests a different remedy"). The court's finding

the parties were equally at fault for the unnecessary incurrence of the past

soccer-related fees supports the remedy imposed, and we discern no basis to

reverse it.

      Defendant also argues the court erred by requiring that he pay fifty percent

of the costs of the court-ordered mediator and parenting time coordinator. He

contends the record shows a disparity in income between the parties and the

court failed to make any findings supporting an equal split of the costs.

       The Family Part may appoint experts who will assist the court's

determination of an issue, R. 5:3-3(a), and the court has discretion to direct who

pays the associated costs, R. 5:3-3(i).     In determining the appropriate fee

allocation, the court may consider the factors outlined in Rule 5:3-5(c)

governing attorney's fees awards. See Platt v. Platt, 384 N.J. Super. 418, 429

(App. Div. 2006). We review a court's decision concerning the allocation of

fees for court-appointed experts for an abuse of discretion. See Goldman v.

Goldman, 275 N.J. Super. 452, 463–64 (App. Div. 1994). A trial court misuses

its discretion by making a decision "without a rational [basis], inexplicably


                                                                            A-0526-19T4
                                       22
depart[ing] from established policies, or rest[ing its decision] on an

impermissible basis." US Bank Nat'l Ass'n v. Guillaume, 209 N.J. 449, 467

(2012) (quoting Iliadis v. Wal-Mart Stores, Inc., 191 N.J. 88, 123 (2007)

(Rivera-Soto, J., dissenting)).

      In its February 28, 2019 order, the court did not make any findings

supporting its determination defendant should pay fifty percent of the mediation

costs. In finding defendant should pay fifty percent of the parenting time

coordinator's costs, the court noted the mediation agreement showed an "earning

disparity" between the parties but also found it "critical that both parties be

equally invested in the parent coordination process." In our view, the court did

not adequately explain its decision to order the parties to equally share the costs

of the mediator and parenting time coordinator, and we are not convinced

ordering parties with disparate incomes to share equally in such costs equates to

an equal financial investment in either process. In addition, the record shows a

substantial disparity income, with plaintiff earning substantially more than

defendant.

      Because we are unable to precisely discern the court's reasoning, we are

unable to determine if the court abused its discretion in ordering the equal

allocation of the costs. We vacate that portion of the court's February 28, 2019


                                                                           A-0526-19T4
                                       23
order requiring an equal allocation of the costs for the mediator and parenting

time coordinator, and we remand for the court to reconsider the issue and make

appropriate findings. R. 1:7-4. Our decision to remand should not be interpreted

as an expression of an opinion on the merits. They shall be decided by the trial

court based on the record presented on remand.

      Defendant also claims the court erred by denying his request for attorney's

fees. Defendant was represented by counsel only in connection with the cross -

motions that resulted in the February 28, 2019 order.          The court denied

defendant's fee request, finding that a "substantial portion" of the twenty-eight

requests for relief contained in defendant's cross-motion lacked merit and there

was no evidence defendant made any effort to resolve the outstanding issues

with plaintiff prior to resorting to motion practice.

      Attorney's fees may be awarded in a family action pursuant to Rule 5:3-

5(c). R. 4:42-9(a)(1). "An allowance for counsel fees and costs in a family

action is discretionary." Eaton v. Grau, 368 N.J. Super. 215, 225 (App. Div.

2004) (citing R. 4:42-9(a)(1)); see also R. 5:3-5(c).      We find no abuse of

discretion in the court's denial of defendant's application for fees. The court did

not find, and defendant has not demonstrated, plaintiff's motion was made in bad

faith or for the purpose of harassment, see Kozak v. Kozak, 280 N.J. Super. 272,


                                                                           A-0526-19T4
                                       24
279-80 (Ch. Div. 1994), and defendant incurred fees prosecuting a cross-motion

that was, to a great extent, without merit and unsuccessful.         Under such

circumstances, we cannot conclude the court's decision lacked a rational basis,

inexplicably departed from established policies, or rested on an impermissible

basis. Guillaume, 209 N.J. at 467.

      We affirm the court's August 15 and 24, 2018 and August 23, 2019 orders.

We affirm the court's February 28, 2019 order, except we vacate that portion of

the order directing an equal split of the costs of the mediator and parenting time

coordinator, and remand for the court to reconsider and determine the allocation.

We do not retain jurisdiction.




                                                                          A-0526-19T4
                                       25